TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-07-00656-CV



                                    In re Ciro Rivera


                 ORIGINAL PROCEEDING FROM CALDWELL COUNTY



                           MEMORANDUM OPINION


              Relator Ciro Rivera’s Motion for Temporary Relief and his Petition for Writ of

Mandamus are denied.




                                          G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: November 27, 2007